NO. 12-15-00316-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JOSEPH MARION CHAMBLISS,                         §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Joseph Marion Chambliss appeals his conviction for possession of a controlled substance,
methamphetamine, for which he was sentenced to imprisonment for six years. Appellant raises
one issue on appeal, in which he challenges the denial of his motion to suppress. We affirm.


                                          BACKGROUND
       Appellant was charged with possession of a controlled substance, methamphetamine, in
an amount of less than one gram. Appellant filed a motion to suppress the evidence in which he
asserted that Texas Department of Public Safety Trooper Chaney Wade impermissibly extended
a traffic stop to allow a drug dog to conduct an open air search. At the suppression hearing,
Wade testified that he observed Appellant operating a vehicle with an inoperable headlight, and
he initiated a traffic stop. At the time Wade initiated the traffic stop, Appellant was traveling
from what Wade identified as a high-crime area that had problems with thefts, drugs, driving
while intoxicated, and speeding. Wade also noted that Appellant was traveling in the evening,
which is when the criminal activity in the area increased.
       When he initially made contact with Appellant, Wade observed that Appellant was
extremely nervous, shaking uncontrollably, sweating, mumbling, and fidgety. Wade’s interaction
with Appellant was recorded by his traffic unit’s video and audio recording system, and a copy
of the recording was introduced into evidence. The recording supports Wade’s testimony and
shows that Appellant began speaking very excitedly and disjointedly when Wade first
approached Appellant’s vehicle. Wade also noticed that Appellant was not “making sense.”
Appellant could not give consistent details about where he had been or where he was going. He
said that he was going to visit a female, but he could give only her first name. He also stated that
he went down the road where the female lived but did not stop at her house. After his initial
interaction with Appellant, Wade suspected that Appellant had engaged in criminal activity. He
believed Appellant had ingested narcotics, was potentially under the influence, and perhaps
involved in theft.
       Wade conversed with Appellant for a few moments before returning to his vehicle to
check Appellant’s license status and to determine if he had any outstanding warrants. Appellant
had a valid license and no outstanding warrants. Wade learned that Appellant was a convicted
felon and had a conviction for possession of marijuana. During this time, Wade prepared the
paperwork for a warning citation to Appellant for the defective headlight.
       Wade returned to Appellant’s vehicle and asked if he was on parole or probation.
Appellant responded that he was on parole from a felony conviction for stealing a backhoe.
Wade asked Appellant if he had anything illegal in the vehicle. Appellant denied having
anything illegal, but admitted having beer in the vehicle, which violated the conditions of his
parole. Appellant also changed his story about why he was in the area.
       Wade testified that he has been in law enforcement for fourteen years and has arrested
many people whom he determined were under the influence of methamphetamine. Based on the
totality of the circumstances known to Wade at that point, Wade believed that Appellant could be
intoxicated from alcohol or methamphetamine. Accordingly, Wade conducted a horizontal gaze
nystagmus test.      From that test, Wade determined that Appellant had not consumed an
intoxicating amount of alcohol. However, he observed that Appellant’s pupils were constricted,
which indicated that he may have recently ingested methamphetamine. At this point, Wade
believed that Appellant had recently ingested and was likely in possession of methamphetamine.
Wade asked Appellant if he had taken methamphetamine. Appellant denied any recent
methamphetamine use, but admitted having used methamphetamine in the distant past.
       Believing that Appellant had recently engaged in methamphetamine use and was possibly
intoxicated, Wade asked Appellant for permission to search his vehicle. Appellant refused,



                                                 2
claiming that he allowed the police to search his vehicle in the past and that, as a result, he was
stopped more because it gave him or his vehicle “a bad name.” Wade then called for a drug dog.
The drug dog arrived, and during an open air search, alerted on Appellant’s vehicle. Wade and
another trooper searched Appellant’s vehicle and found a small amount of methamphetamine.
        The trial court denied Appellant’s motion to suppress. The trial court stated the grounds
for its ruling, as follows:


        The Court finds that the search was a “warrantless” search after a traffic stop by law enforcement.
        The Court finds that law enforcement had both reasonable suspicion and probable cause to make
        the traffic stop in question for a defective headlight violation. The Court finds that the Defendant
        did provide a valid Texas Driver’s License and that law enforcement had a right to check the
        Defendant’s warrant status, criminal history, insurance status and the status of Defendant’s
        driver’s license. The Court further finds that while briefly waiting for the return of said radio
        checks that same constituted a reasonable investigatory detention under applicable law. The Court
        finds that law enforcement diligently pursued the investigation of the original purpose for the stop.
        The trooper had reasonable suspicion to investigate for a possible DWI or drug offense based upon
        the officer’s training and experience over 15 years, the Defendant’s prior arrests for drug offenses
        and admission of prior methamphetamine use, Defendant’s mumbling, inconsistent stories, leaving
        a high crime area, sweating, excessive nervousness, time of night, Defendant being on parole and
        admitting to possession of alcohol in violation of his parole conditions and the field sobriety tests
        conducted. The Court further finds the open air canine sniff/search confirmed the presence of a
        controlled substance in defendant’s vehicle as seen on the COBAN recording of the traffic stop in
        question.



        Appellant subsequently pleaded “guilty” to the offense, and the trial court sentenced
Appellant to imprisonment for six years. This appeal followed.


                                            MOTION TO SUPPRESS
        In his sole issue, Appellant contends that the trial court erred in denying his motion to
suppress because Wade unlawfully extended the traffic stop. Specifically, he argues that the stop
was unnecessarily lengthened to allow time for the K-9 Unit to arrive at the scene.
Standard of Review
        We review a trial court’s ruling on a motion to suppress under a bifurcated standard of
review. Hubert v. State, 312 S.W.3d 554, 559 (Tex. Crim. App. 2010); Carmouche v. State, 10
S.W.3d 323, 327 (Tex. Crim. App. 2000). A trial court’s decision to grant or deny a motion to
suppress is generally reviewed under an abuse of discretion standard. Shepherd v. State, 273
S.W.3d 681, 684 (Tex. Crim. App. 2008). We give almost total deference to a trial court’s
determination of historical facts, especially if those determinations turn on witness credibility or



                                                         3
demeanor, and review de novo the trial court’s application of the law to facts not based on an
evaluation of credibility and demeanor. Neal v. State, 256 S.W.3d 264, 281 (Tex. Crim. App.
2008). When deciding a motion to suppress evidence, a trial court is the exclusive trier of fact
and judge of the witnesses’ credibility. Maxwell v. State, 73 S.W.3d 278, 281 (Tex. Crim. App.
2002). Accordingly, a trial court may choose to believe or disbelieve all or any part of a
witness’s testimony. See State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000).
       When a trial court makes express findings of fact, we view the evidence in the light most
favorable to the trial court’s ruling and determine whether the evidence supports those factual
findings. Valtierra v. Stater, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010).         The prevailing
party is entitled to “‘the strongest legitimate view of the evidence and all reasonable inferences
that may be drawn from that evidence.’” State v. Castleberry, 332 S.W.3d 460, 465 (Tex. Crim.
App. 2011) (quoting State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008)).
When all evidence is viewed in the light most favorable to the trial court’s ruling, an appellate
court is obligated to uphold the ruling on a motion to suppress if that ruling was supported by the
record and was correct under any theory of law applicable to the case. See Ross, 32 S.W.3d at
855-56; Carmouche, 10 S.W.3d at 327-28; State v. Ballard, 987 S.W.2d 889, 891 (Tex. Crim.
App. 1999).
Governing Law
       A routine traffic stop closely resembles an investigative detention. Powell v. State, 5
S.W.3d 369, 375 (Tex. App.–Texarkana 1999, pet. ref'd); see also United States v. Brigham, 382
F.3d 500, 506 (5th Cir. 2004). Because an investigative detention is a seizure that implicates the
United States and Texas Constitutions, the traffic stop must be reasonable. U.S. CONST. amend.
IV; TEX. CONST. art. I, § 9; Johnson v. State, 365 S.W.3d 484, 488 (Tex. App.—Tyler 2012, no
pet.). When evaluating the reasonableness of an investigative detention, we conduct the inquiry
set forth by the United States Supreme Court in Terry v. Ohio to determine whether (1) the
officer’s action was justified at its inception; and (2) it was reasonably related in scope to the
circumstances that initially justified the interference. See Terry v. Ohio, 392 U.S. 1, 19–20, 88
S. Ct. 1868, 1879, 20 L. Ed. 2d 889 (1968); Davis v. State, 947 S.W.2d 240, 242 (Tex. Crim.
App. 1997).
       Under the first part of the inquiry, an officer’s reasonable suspicion justifies an
investigative detention. Davis, 947 S.W.2d at 242–43. Specifically, the officer must have a



                                                4
reasonable suspicion that some activity out of the ordinary is occurring or has occurred. Id. at
244. An officer has “reasonable suspicion to detain a person if he has specific, articulable facts
that, combined with rational inferences from those facts, would lead him reasonably to conclude
that the person detained is, has been, or soon will be engaged in criminal activity.” State v.
Elias, 339 S.W.3d 667, 674 (Tex. Crim. App. 2011). This is an objective standard. Id. Thus,
when an officer has a reasonable basis for suspecting that a person has committed an offense, the
officer may legally initiate an investigative stop. See Powell, 5 S.W.3d at 376 (citing Drago v.
State, 553 S.W.2d 375, 377–78 (Tex. Crim. App. 1977)).
        Under the second part of the inquiry, the “investigative stop can last no longer than
necessary to effect the purpose of the stop.” Kothe v. State, 152 S.W.3d 54, 63 (Tex. Crim. App.
2004). The issue is “‘whether the police diligently pursued a means of investigation that was
likely to confirm or dispel their suspicions quickly, during which time it was necessary to detain
the defendant.’” Id. at 64 (quoting United States v. Sharpe, 470 U.S. 675, 685–86, 105 S. Ct.
1568, 1575, 84 L. Ed. 2d 605 (1985)). With regard to a traffic stop, an officer can conduct a
license and warrants check. Id. at 63; see also Rodriguez v. United States, 135 S. Ct. 1609,
1615, 191 L. Ed. 2d 492 (2015). An officer can check for outstanding warrants against the driver
and can conduct other tasks that have the objective of “ensuring that vehicles on the road are
operated safely and responsibly.” Rodriguez, 135 S. Ct. at 1615. An officer also may ask the
driver to exit the vehicle. See Strauss v. State, 121 S.W.3d 486, 491 (Tex. App.–Amarillo 2003,
pet. ref'd).
        An investigative stop that continues longer than necessary to complete the purpose of the
stop is permitted if additional facts provide a reasonable suspicion of another crime or possible
crime. Green v. State, 256 S.W.3d 456, 462 (Tex. App.–Waco 2008, no pet.). If a valid traffic
stop evolves into an investigative detention for a drug related offense so that a canine sniff can
take place, reasonable suspicion is necessary to prolong the detention. Id.; see also Rodriguez,
135 S. Ct. at 1614 (authority for detention of person for traffic violation ends when tasks tied to
the traffic infraction are or reasonably should have been completed). We examine the totality of
the circumstances to determine the reasonableness of a temporary detention. Curtis v. State, 238
S.W.3d 376, 380–81 (Tex. Crim. App. 2007).
        While reasonable suspicion allows an officer to temporarily detain someone, the officer
must act to confirm or dispel his suspicions quickly. See Matthews v. State, 431 S.W.3d 596,



                                                5
603 (Tex. Crim. App. 2014). One method of confirming or dispelling reasonable suspicion that
an individual has committed a drug-related offense is to have a trained K–9 unit perform an
“open air” search of the vehicle. Id. If the drug dog alerts, the presence of drugs is confirmed,
and the officer may conduct a warrantless search. See id. at 603–04. If the drug dog does not
alert, generally, the temporary detention ceases. Id. at 604.
Analysis

       The record indicates that Appellant was detained longer than necessary to issue a warning
citation for a defective headlight. However, the State contends that the extended detention was
permissible because the investigating officer obtained reasonable suspicion of another crime
before he had completed the warning citation for the defective headlight. According to the State,
Wade developed reasonable suspicion that Appellant possessed methamphetamine or was
intoxicated by it based on his observations during the course of his encounters with Appellant.
       To detain Appellant longer than necessary to issue the warning citation for the defective
headlight, Trooper Wade needed reasonable suspicion that Appellant had committed or soon
would be committing another crime or possible crime. See Green, 256 S.W.3d at 462. Wade
believed that he was justified in detaining Appellant longer because the totality of the
circumstances gave him a high level of suspicion that Appellant had recently used
methamphetamine and either currently possessed it or was intoxicated from it.
       Based on our review of the record, we conclude that the evidence supports the trial
court’s finding that Wade developed reasonable suspicion during his investigation of Appellant’s
traffic violation to suspect that Appellant committed other crimes. Considering these facts, the
trial court reasonably could have determined that Wade “diligently pursued a means of
investigation that was likely to confirm or dispel [his] suspicions quickly, during which time it
was necessary to detain [Appellant].” Kothe, 152 S.W.3d at 64–65. Wade detained Appellant
for the defective headlight, but during that detention, Wade developed reasonable suspicion that
Appellant was in possession of methamphetamine, a portion of which he had recently ingested.
Thus, the trial court reasonably could have determined that Wade developed reasonable
suspicion of a second crime during his initial investigation to justify a prolonged detention for a
canine sniff. See Green, 256 S.W.3d at 462. Having given due deference to the trial court’s
ruling, we hold that the trial court did not abuse its discretion by denying Appellant’s motion to




                                                 6
suppress based upon Appellant’s extended detention during the traffic stop. Appellant’s sole
issue is overruled.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.

                                                                 BRIAN HOYLE
                                                                    Justice

Opinion delivered August 17, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          7
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 17, 2016


                                         NO. 12-15-00316-CR


                                JOSEPH MARION CHAMBLISS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1177-15)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.